          Case 1:18-cv-01458-PLF Document 67 Filed 05/30/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF COLUMBIA

M.G.U., et al.,
                                    Plaintiffs,
                                                                No. 1:18-cv-01458
                          v.

KIRSTJEN NIELSEN, et al.,
                                    Defendants.


                         NOTICE OF WITHDRAWAL OF APPEARANCE

              Please enter the withdrawal of appearance of Katherine Kelly Fell of Paul, Weiss,

Rifkind, Wharton & Garrison LLP, admitted pro hac vice, as attorney for plaintiffs in the above-

captioned action. Paul, Weiss, Rifkind, Wharton & Garrison LLP will continue to represent

plaintiffs in this proceeding.


Dated:   New York, NY
         May 30, 2019
                                                   PAUL, WEISS, RIFKIND, WHARTON &
                                                    GARRISON LLP

                                                   By:             /s/ Katherine Kelly Fell
                                                                   Katherine Kelly Fell

                                                  1285 Avenue of the Americas
                                                  New York, NY 10019-6064
                                                  Tel: (212) 373-3550
                                                  Fax: (212) 492-0550
                                                  kfell@paulweiss.com
